
	
		I
		112th CONGRESS
		2d Session
		H. R. 6224
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Austin Scott of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 44 of the United States Code, to provide
		  for the suspension of fines under certain circumstances for first-time
		  paperwork violations by small entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Assistance with the
			 Paperwork from Excessive Regulations Act of 2012.
		2.Suspension of fines for first-time
			 paperwork violations by small business concernsSection 3506 of
			 title 44, United States Code (commonly referred to as the Paperwork
			 Reduction Act), is amended by adding at the end the following:
			
				(j)Suspension of fines for certain small
				business concerns
					(1)small business concernIn this subsection, the term small
				business concern given that term under section 3 of the Small Business
				Act (15 U.S.C. 632).
					(2)In generalIn the case of a first-time violation by a
				small business concern of a requirement regarding the collection of information
				by an agency, the head of the agency shall not impose a civil fine on the small
				business concern unless the head of the agency determines that—
						(A)the violation has the potential to cause
				serious harm to the public interest;
						(B)failure to impose a civil fine would impede
				or interfere with the detection of criminal activity;
						(C)the violation is a violation of an internal
				revenue law or a law concerning the assessment or collection of any tax, debt,
				revenue, or receipt;
						(D)the violation was not corrected on or
				before the date that is 6 months after the date on which the small business
				concern receives notification of the violation in writing from the agency;
				or
						(E)except as provided in paragraph (3), the
				violation presents a danger to the public health or safety.
						(3)Danger to public health or safety
						(A)In generalIn any case in which the head of an agency
				determines under paragraph (2)(E) that a violation presents a danger to the
				public health or safety, the head of the agency may, notwithstanding paragraph
				(2)(E), determine not to impose a civil fine on the small business concern if
				the violation is corrected not later than 5 business days after receipt by the
				owner of the small business concern of notification of the violation in
				writing.
						(B)ConsiderationsIn determining whether to allow a small
				business concern 5 business days to correct a violation under subparagraph (A),
				the head of an agency shall take into account all of the facts and
				circumstances regarding the violation, including—
							(i)the nature and seriousness of the
				violation, including whether the violation is technical or inadvertent or
				involves willful or criminal conduct;
							(ii)whether the small business concern has made
				a good faith effort to comply with applicable laws and to remedy the violation
				within the shortest practicable period of time; and
							(iii)whether the small business concern has
				obtained a significant economic benefit from the violation.
							(C)Notice to CongressIn any case in which the head of an agency
				imposes a civil fine on a small business concern for a violation that presents
				a danger to the public health or safety and does not allow the small business
				concern 5 business days to correct the violation under subparagraph (A), the
				head of the agency shall notify Congress regarding the determination not later
				than 60 days after the date on which the civil fine is imposed by the
				agency.
						(4)Limited to first-Time violations
						(A)In generalThis subsection shall not apply to any
				violation by a small business concern of a requirement regarding collection of
				information by an agency if the small business concern previously violated any
				requirement regarding collection of information by the agency.
						(B)Other
				agenciesFor purposes of
				making a determination under subparagraph (A), the head of an agency shall not
				take into account any violation of a requirement regarding collection of
				information by another
				agency.
						.
		
